Name: COMMISSION REGULATION (EC) No 235/97 of 7 February 1997 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 2501/96 can be met
 Type: Regulation
 Subject Matter: international trade;  trade;  means of agricultural production;  EU finance
 Date Published: nan

 No L 39/ 12 I EN I Official Journal of the European Communities 8 . 2. 97 COMMISSION REGULATION (EC) No 235/97 of 7 February 1997 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 2501/96 can be met HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2501 /96 of 23 December 1996 laying down, for 1997, detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries ('), and in particular Article 5 ( 1 ) thereof, Whereas Article 2 (4) of Regulation (EC) No 2501 /96 provides for the quantities reserved to customary im ­ porters to be assigned in proportion to their imports during 1994, 1995 and 1996; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (3) is to be made in proportion to the quantities applied for; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, Article 1 Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 2501 /96, 25,4875 % of the quantity imported in 1994, 1995 and 1996; (b) for importers covered by (b) in Article 2 (3) of Regula ­ tion (EC) No 2501 /96, 0,1320 % of the quantity applied for. Article 2 This Regulation shall enter into force on 8 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1997. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 338 , 28 . 12 . 1996, p. 65 .